NO. 07-03-0147-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                      APRIL 4, 2003

                          ______________________________


                           TRACY COOK-PIZZI, APPELLANT

                                            V.

                               AMY HARRIS, APPELLEE


                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

             NO. 99-587,916; HONORABLE PAULA LANEHART, JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


       Appellant Tracy Cook-Pizzi, filed an Appellant’s Motion to Dismiss on March 21,

2003, averring that she no longer wished to prosecute this appeal. The Motion also

indicates that appellee does not object to this dismissal.


       Without passing on the merits of the case, the appellant’s motion for dismissal is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1. All costs having been
paid, no order pertaining to the costs is made. Having dismissed the appeal at the

appellant’s request, and appellee having no objection, a motion for rehearing will not be

entertained and our mandate will issue forthwith.




                                               Phil Johnson
                                               Chief Justice




                                           2